Pages where confidential treatment has been requested are stamped “Confidential
Treatment Requested and the Redacted Material has been separately filed with the
Commission,” and places where information has been redacted have been marked
with (***).

Exhibit10.24BF

 

ONE HUNDRED EIGHTH AMENDMENT

TO THE

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

csg SYSTEMS, INC.

AND

CHARTER COMMUNICATIONS HOLDING COMPANY, LLC

 

 

This One Hundred Eighth Amendment (the “Amendment”) is made by and between CSG
Systems, Inc. (“CSG”), and Charter Communications Holding Company, LLC, as
successor in interest to Time Warner Cable Inc. (“Customer”).  CSG and Customer
entered into a certain CSG Master Subscriber Management System Agreement
executed March 13, 2003 (CSG document no. 1926320), and effective as of April 1,
2003, as amended (the “Agreement”), and now desire to further amend the
Agreement in accordance with the terms and conditions set forth in this
Amendment.  If the terms and conditions set forth in this Amendment shall be in
conflict with the Agreement, the terms and conditions of this Amendment shall
control.  Any terms in initial capital letters or all capital letters used as a
defined term but not defined in this Amendment, shall have the meaning set forth
in the Agreement.  Upon execution of this Amendment by the parties, any
subsequent reference to the Agreement between the parties shall mean the
Agreement as amended by this Amendment.  Except as amended by this Amendment,
the terms and conditions set forth in the Agreement shall continue in full force
and effect according to their terms.

 

 

CSG and Customer agree as follows, as of the Effective Date (defined below):

 

1.    CSG and Customer, pursuant to good faith negotiations and discovery
related to acquisition of Time Warner Cable Inc., agree to the following:

 

CSG and Customer acknowledge and agree that CSG provides Products and Services
pursuant to a CSG Master Subscriber Management Systems Agreement as amended
between CSG and Charter Communications Holding Company, LLC (CSG document no.
2298875) (the "Charter Agreement").  CSG and Customer agree that the Connected
Subscribers (as defined in the Charter Agreement) under the Charter Agreement
will be used to determine the applicable CSC under this Agreement.  As a matter
of clarification, the Connected Subscribers under the Charter Agreement will be
used for the purpose of determining the combined total number of Connected
Subscribers that CSG supports under this Agreement and the Charter Agreement for
the limited purpose of determining the applicable rate within the tiered pricing
table for the Monthly Connected Subscriber Charge (per Connected Subscriber) for
Video and Non-Rated High-Speed Data as set forth in Schedule F, FEES, CSG
SERVICES, Section I.A.1. and the Monthly fee for Voice Services (per Connected
Subscriber) as set forth in Schedule F, FEES, VOICE SERVICES, Section I.A. that
will be applied for invoicing for the provision of Processing Services for the
Connected Subscribers.  Unless otherwise agreed by Customer and CSG pursuant to
a duly executed amendment to this Agreement, the foregoing shall only apply for
the period commencing ****** *, ****, and continuing through ******** **, ****.

 

2.    Charter Communications, Inc., by its signature below, acknowledges and
agrees that it is fully and wholly liable to CSG for Customer's performance
under the Agreement.

 

 

[Signature Page Follows]

 

 

 

 

 

--------------------------------------------------------------------------------

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

 

 

 

THIS AMENDMENT is executed as of the day and year last signed below (the
“Effective Date").

 

CHARTER COMMUNICATIONS HOLDING COMPANY, LLC (“CUSTOMER”)

 

By: Charter Communications, Inc., its Manager

CSG SYSTEMS, INC. (“CSG”)

 

 

By: /s/ Mike Ciszek

 

 

By:  /s/ Gregory L. Cannon

 

Name:  Mike Ciszek

 

Name:  Gregory L. Cannon

 

Title:  SVP, Billing Strat & Opns

 

Title:  SVP, Secretary & General Counsel

 

Date:  7/15/16

 

Date:  7/19/16

 

 